JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed July 29, 2005, be affirmed. The district court correctly determined it lacked authority to order the Supreme Court staff to accept appellant’s pleadings or to take any other action. See Marin v. Suter, 956 F.2d 339 (D.C.Cir. 1992) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.